                       Case 1:19-cv-11861-MKV Document 93 Filed 04/16/21 Page 1 of 3
     McGuireWoods LLP
          888 16th Street
 Black Lives Matter Plaza
Washington, D.C. 20006
   Phone: 202.857.1700
      Fax: 202.857.1737
www.mcguirewoods.com

   Michael L. Francisco                                                                                                                              mfrancisco@mcguirewoods.com
   Direct: 202.857.1722                                                                                                                                         Fax: 202.828.3345


                                                                            April 15, 2021
                                                                                                                                    USDC SDNY
        Via ECF                                                                                                                     DOCUMENT
                                                                                                                                    ELECTRONICALLY FILED
        The Hon. Mary Kay Vyskocil                                                                                                  DOC #:
        United States District Court                                                                                                DATE FILED: 4/16/2021
        Southern District of New York
        500 Pearl Street, Room 2230
        New York, NY 10007

                    Re:         Broidy, et al. v. Global Risk Advisors EMEA Ltd., et al., No. 1:19CV11861
                                Plaintiffs’ Motion for 30-Day Extension and Expedited Ruling

        Dear Judge Vyskocil:

                This firm represents Plaintiffs Elliott Broidy and Broidy Capital Management, LLC
        (collectively, “Plaintiffs”) in the above-captioned case. On March 31, 2021, the Court dismissed
        Plaintiffs’ First Amended Complaint without prejudice and ordered Plaintiffs to file any motion
        for leave to amend their pleading within 30 days. For the reasons discussed below, Plaintiffs
        respectfully request that the Court issue an expedited ruling extending that deadline by an
        additional 30 days so that the new deadline to seek leave to amend is May 31, 2021. Plaintiffs
        have not previously requested any extensions of this deadline. Counsel for Defendants do not
        consent to this request and intend to file an opposition, although the date of their anticipated
        opposition remains unclear.

                The Court should grant Plaintiffs’ requested extension because there is good cause to do
        so. Under Fed. R. Civ. P. 6(b)(1)(A), “the court may, for good cause, extend” a deadline that has
        not yet expired when the request is made. This “good cause” standard has been described as “non-
        rigorous,” Manigault v. ABC Inc., 796 F. App’x 13, 15 (2d Cir. 2019) (quoting Ahanchian v. Xenon
        Pictures, Inc., 624 F.3d 1253, 1259 (9th Cir. 2010)), “lenient,” Villa v. Sw. Credit Sys., LP, No.
        19-CV-1701, 2020 WL 3808911, at *5 (W.D.N.Y. June 10, 2020), and “not difficult to show.”
        Rankin v. City of Niagara Falls, 293 F.R.D. 375, 390 (W.D.N.Y. 2013). Plaintiffs easily meet this
        standard.

                Plaintiffs have diligently pursued their hacking claims, as asserted in multiple actions filed
        in several different courts. Although Plaintiffs have always believed, and still do, that their
        allegations are sufficient to withstand a motion to dismiss, this Court held to the contrary:
        “Plaintiffs’ Amended Complaint fails for the simple reason that it never plausibly connects the
        hacking activity to GRA or its agents.” ECF No. 89 at 17. Nevertheless, the Court invited
        Plaintiffs to “remedy the deficiencies through amendment” by no later than April 30, 2021. Id. at
        21.


           Atlanta | Austin | Baltimore | Brussels | Charlotte | Charlottesville | Chicago | Dallas | Houston | Jacksonville | London | Los Angeles - Century City
              Los Angeles - Downtown | New York | Norfolk | Pittsburgh | Raleigh | Richmond | San Francisco | Tysons | Washington, D.C. | Wilmington
         Case 1:19-cv-11861-MKV Document 93 Filed 04/16/21 Page 2 of 3




        Plaintiffs appreciate the opportunity to remedy what the Court views as “deficiencies” in
their current pleading. However, while the motion to dismiss was pending, Plaintiffs obtained new
counsel, who continue to get up to speed with the facts of the case and prior counsel’s
investigations into the hacking allegations. In light of this Court’s decision, counsel needs more
than 30 days to strategize and draft a proposed amended pleading that will satisfy the Court’s
concerns.

        Further, counsel for Defendants have repeatedly threatened to sanction Plaintiffs should
they even attempt to seek leave to amend. See Letter from O. Snyder to J. Cowley at 1 (Apr. 12,
2021) (“Any attempt to further amend the complaint will only increase the fees and costs we will
seek to recover . . . .”) (emphasis added). Plaintiffs take Defendants’ threat seriously. Therefore,
Plaintiffs need an additional 30 days to determine whether any forthcoming filings can be made
without Defendants again raising the specter of sanctions. This will, of course, involve at least
one meet-and-confer with Defendants’ counsel should Plaintiffs elect to seek leave, as well as
potential revisions to the proposed pleadings, before any filings are made.

        Courts routinely find cause to grant extensions in similar circumstances to this case. See,
e.g., United States v. Malik, No. 15-cv-9092, 2016 WL 3000354, at *4 (D. Kan. May 25, 2016)
(granting plaintiff additional discovery time after granting “leave to amend its complaint to add
factual allegations and two new counts”); Smith v. Conner, No. 8:12CV52, 2013 WL 178974, at
*2 (M.D. Fla. Jan. 17, 2013) (granting extension under Rule 6(b) based on “counsel’s need for
additional time to investigate the allegations of the amended complaint”); Welding Svcs., Inc. v.
Forman, No. 2:05CV96, 2006 WL 8445325, at *2 (N.D. Ga. Feb. 8, 2006) (granting plaintiff’s
extension request because “the court recognizes that the amendment of plaintiff’s complaint
warrants additional discovery”). Here, too, the need for Plaintiffs’ new counsel to continue the
investigation based on the Court’s recent opinion falls comfortably within the “good cause”
standard.

         Defendants oppose Plaintiffs’ first-time request for a 30-day extension because: “Any
further proposed amendment would be predicated on the same lie and futile.” E-mail from O.
Snyder to B. Spears (Apr. 15, 2021). Although this argument may be appropriate in opposition to
a motion for leave to amend—if one is eventually filed—it has no bearing on a first-time request
for a short extension of time, the purpose of which is to investigate the very allegations that
Defendants claim to be sanctionable. A motion for extension of time is not the appropriate forum
to litigate substantive objections to hypothetical future pleadings.

         Moreover, even if prejudice were a factor in the Court’s analysis, which it is not,
Defendants will suffer no prejudice by a request for a 30-day extension. Over Plaintiffs’ objection,
Defendants previously requested and obtained a stay of discovery before Plaintiffs had the
opportunity to add factual allegations to their pleading. That stay order remained in place (and
still does) throughout the pendency of Defendants’ motion to dismiss. Defendants should not be
permitted to thwart Plaintiffs’ investigatory efforts while simultaneously opposing a first-time
request for an additional 30 days to investigate the specific facts identified in the Court’s recent
opinion.




                                                 2
           Case 1:19-cv-11861-MKV Document 93 Filed 04/16/21 Page 3 of 3




       Nor will Plaintiffs’ requested extension cause any significant delay.1 This case has been
pending for over a year. The Court has not entered a scheduling order, discovery has not begun,
and there is no trial date set. Indeed, the parties have not even produced initial disclosures. Thus,
an additional 30 days for Plaintiffs to seek leave to amend will not cause Defendants difficulty in
meeting other deadlines, nor will it require the Court to modify any scheduling order.

        Finally, Plaintiffs respectfully request that the Court expedite its ruling on this motion. In
light of the upcoming deadline of April 30, Plaintiffs must triage their investigation into the
allegations while simultaneously drafting a proposed amended pleading, should they determine it
is appropriate to do so. If the Court is inclined to grant the extension request, Plaintiffs will be
able to conduct a more thorough investigation to decide how best to proceed.

        For all these reasons, the Court should grant Plaintiffs’ request to issue an expedited ruling
that extends Plaintiffs’ deadline for seeking leave to amend their pleading to May 31, 2021.

         Thank you for your consideration of this matter.

                                                       Respectfully submitted,
                                                       /s/ Michael L. Francisco
                                                       Michael L. Francisco


cc:      All Counsel of Record (via ECF)

                       GRANTED. Plaintiffs' time to file a motion for leave to file an amended complaint
                       is extended to June 1, 2021 (due to the holiday on May 31). There will be no further
                       extensions of this deadline. SO ORDERED.

                                                           4/16/2021




1
  Defendants are largely responsible for Plaintiff bringing this request later than it otherwise would have. Plaintiffs’
counsel originally sought opposing counsel’s consent to a 30-day extension on Thursday, April 8. During that
conversation, Plaintiffs’ counsel noted the urgency of the request. On the afternoon of Monday, April 12, Defendants’
counsel sent a letter in which they neither consented to nor opposed the extension request. Rather, they demanded a
meet-and-confer before making a decision. Thirty minutes later, Plaintiffs’ counsel requested a meet-and-confer the
following day, April 13. On the afternoon of April 13, Defendants’ counsel finally responded that it was unavailable
until 3:00 ET on April 14. Plaintiffs’ counsel immediately agreed to that date and time. During the meet-and-confer,
Defendants’ counsel indicated that they would consent to the extension request with the caveat that they needed client
approval. Plaintiffs’ counsel again noted the urgency of the request, and Defendants’ counsel advised that they would
confirm within two hours. Defendants’ counsel responded the following day, April 15, to note their client’s opposition
to the extension. As a result, Plaintiffs immediately filed this motion.

                                                           3
